Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 8, 14, 16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (US PGPub 2018/0074387 A1) in view of Ono et al (US PGPub 2012/0251095 A1).
With regard to claim 1: Yoshizawa discloses in the embodiment of Figures a light shielding unit that comprises: a first frame body 106 having a first opening 106g through which light passes; a second frame body 102 that is disposed on a downstream side of the first frame body in an incident direction of the light and has a second opening 102g through which the light passes; and a light shielding portion 105 that is disposed between the first frame body and the second frame body and defines a third opening through which the light that has passed through the first opening passes by the action of a plurality of opaque movable blades (see ¶0132).
Yoshizawa does not disclose that the plurality of opaque movable blades are formed form a polyimide resin, merely indicating that the blades are formed “by press working a PET sheet material of the like, or may be made by resin molding”, see ¶0128, without going into detail as to what materials are included in “or the like” or the molded resins. 
Ono teaches that forming a light controlling blade with a polyimide resin base results in a lightweight heat resistant blade with sufficient mechanical strength to be used as a diaphragm or shutter blade in a camera, see ¶0053-0054.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the blades of Yoshizawa out of polyimide as taught by Ono in order to obtain a lightweight heat resistant blade. 

With regard to claim 8: Yoshizawa is shown in Figure 6 as having the second frame include a second inclined surface formed at an end on a side closer to an optical axis so as to move away from the optical axis from an upstream side toward a downstream side.  This surface is indicated with an arrow in the annotation of Figure 6 below:

    PNG
    media_image1.png
    299
    573
    media_image1.png
    Greyscale


With regard to claim 14: The first frame body and the second frame body of Yoshizawa are formed of a synthetic resin, see ¶0124-0125.

With regard to claim 16: a portion of the first frame body of Yoshizawa that is near the first opening is shown in Figure 6 as being noncontact with the movable blades.

With regard to claims 18-19: Yoshizawa discloses that the light shielding unit may be formed as part of a lens barrel which includes a plurality of lens groups configured to guide the light incident on the light shielding unit in a desired direction and wherein the light shielding unit is used as an aperture stop unit configured to adjust an amount of the light that passes through the plurality of lens groups (see Figure 112 and ¶0422 showing the light shielding unit used as a diaphragm unit in a digital camera).


With regard to claim 22: Ono teaches that the method of forming the movable blades includes a molding step of molding the movable blades in a specific shape (see ¶0094), and further teaches applying a heat treatment step of removing at least some of a gas component contained in the raw material by applying heat for a specific length of time to the blades or to the raw material molded in the molding step (see ¶0078-0081) in order to remove the solvents used during the formation of the raw materials into the film which is subject to the molding step.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have used the formation method taught in Ono to form the blades in the combination as Ono indicates they are appropriate for the formation of uniform thickness polyimide-based blades and the removal of all solvent from the resulting material. 

Claims 2-3, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa and Ono in further view of Toyoda (JP 2011-141366 A, English machine translation attached).
With regard to claims 2-3: Yoshizawa does not teach the inclusion of a metal plate that is disposed on an upstream side of the first frame body in the incident direction of the light, with at least a part of the metal plate being disposed with a gap between itself and the first frame body.
Toyoda teaches a configuration for reducing reflection from the inner edges of frame openings in a lens system.  In Toyoda a thin metal plate 306 treated with an antireflection surface treatment (see ¶0061) is arranged on the subject side of the frame 301, with the bent tip portion (306b) of the plate being spaced apart from the frame to overhang the edge of the frame such that light impacts surface 306d (see ¶0026-0030 and Figure 3).  This prevents light from reaching the edge portions of the frame and blades as noted in ¶0042-0046.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured Yoshizawa to incorporate an overhanging metal plate member on the upstream side of the light shielding unit as in Toyoda in order to reduce the occurrence of reflected light. 

With regard to claims 9-10: Yoshizawa does not show the inclusion of flat portions on the first and second frame bodies that are substantially parallel to the optical axis on an end on a side closer to an optical axis.  In contrast Yoshizawa can be seen in Figure 5 to include sharp chamfered edges on the optical axis direction, presumably to reduce reflections as is common in the art.
Toyoda teaches a configuration for reducing reflection from the inner edges of frame openings in a lens system.  In Toyoda a thin metal plate 306 treated with an antireflection surface treatment (see ¶0061) is arranged on the subject side of the frame 301, with the bent tip portion (306b) of the plate being spaced apart from the frame to overhang the edge of the frame such that light impacts surface 306d (see ¶0026-0030 and Figure 3).  This prevents light from reaching the edge portions of the frame and blades as noted in ¶0042-0046.  
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured Yoshizawa to incorporate an overhanging metal plate member on the upstream side of the light shielding unit as in Toyoda in order to reduce the occurrence of reflected light. In such a combination it would have been obvious to said person to form the edges of the frame members to have a simple cut shape parallel to the optical axis as the additional steps of forming angled chamfers are no longer needed due to the presence of the thin metal plate. 

With regard to claim 12: Yoshizawa appears to indicate in Figure 6 that the second opening has a larger diameter than the first opening.  However even if the drawing is not relied upon to disclose such an arrangement (due to a lack of scale), a person having ordinary skill in the art at the time of filing would have found the configuration of the second opening to have a larger diameter than the first to be obvious in light of the teachings of Toyoda which generally indicate the desirability of having an upstream element extend inwardly further than a downstream element to prevent light reflection off of the edge of the downstream element, as can be seen in Figure 3.

With regard to claim 13: Yoshizawa does not teach the inclusion of an opaque sheet-like member which is formed of polyimide resin which is disposed between the first frame body and the movable blades at a position restricted by the first frame body, and which has an opening through which the light that has passed through the first opening passes.  
Toyoda teaches in Figure 6 a configuration for reducing reflection from the inner edges of frame openings in a lens system.  In Toyoda a thin plate 307 is arranged on the image side of the frame 301 between the frame and blades of the light shielding unit (blades 410 and 420) with the bent tip portion (307b) of the plate extending from the frame to block light (see ¶0031-0030 and Figure 3).  This prevents light from reaching the edge portions of the frame and blades as noted in ¶0031-0032.  ¶0061 of indicates that the plate may be formed of resin or metal.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured Yoshizawa to incorporate the plate member on the downstream side of the front frame of the light shielding unit as in Toyoda in order to reduce the occurrence of reflected light. Said person would have found it obvious to form said plate out of opaque polyimide for the same reason as forming the blades of polyimide, namely that polyimide results in a lightweight heat resistant element with sufficient mechanical strength to be used as a light blocking element in a camera as noted by Ono in ¶0053-0054.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa and Ono in further view of Fukuda et al (US Patent 4,926,202).
With regard to claim 4: Yoshizawa does not teach that the first frame body further includes a first stepped portion on a surface facing the movable blades, the first stepped portion being constituted by a surface on a near side and a surface on a far side in an optical direction with respect to the movable blades and a surface connecting the near side and far side surfaces to form a gape away from the movable blades.  A double chamfer can be seen on the end of element 106 in Figure 6, but there is no stepped portion and only a single surface which is facing the blades. 
Fukuda teaches configuring the end portion of a frame within an optical system to have a stepped end portion facing light-shielding blades (in Fukuda shutter blades 12), the stepped portion consisting of a pair of surfaces spaced apart in the optical axis direction (the portion of main body portion of element 20 facing the blades and the end surface 33b) which are connected by another surface 33a. Fukuda teaches that this configuration can reduce manufacturing costs by eliminating the need to apply a anti-reflection coating to the end of the frame, see column 6 lines 49-68.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured Yoshizawa to incorporate the edge arrangement of Fukuda in order to prevent reflected light while reducing manufacturing costs.
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa and Ono in further view of Ohno (US Patent 8,079,764 B2).
With regard to claim 15:  Yoshizawa and Ono do not teach that the synthetic resin used to form the first frame body and the second frame body is a polycarbonate resin.
Polycarbonate resin is however known in the art as being useful for forming frame members and enclosures due to its combination of strength, light shielding ability, and ability to be mass-produced.  See Ohno column 5 lines 63-66.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the frame bodies out of polycarbonate resin because polycarbonate resin is known in the art as being suitable for use in photographic optical systems due to possessing the characteristics noted by Ohno.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa and Ono in further view of Moriyama et al (US PGPub 2006/0290901 A1).
With regard to claim 17: Yoshizawa and Ono do not teach that a surface of the movable blades is given an opaque coating treatment containing a polyester adhesive.
Moriyama indicates that applying a polyester-adhesive containing surface treatment to a light blocking blade allows for an increase in the amount of carbon black which is incorporated into the blade, improving the light shielding ability of the blade.  See ¶0031 and ¶0033-0035.
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply a carbon black bearing polyester adhesive based opaque surface coating to the blades of the combination as taught by Moriyama in order to increase the light shielding property of the blades. 


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa and Ono in further view of Kondo (US Patent 9,952,405 B2).
With regard to claims 20-21: Yoshizawa does not explicitly teach that the plurality of lens groups include a movable lens configured to move in an optical axis direction in order to provide an adjustable focus, the movable lens being positioned on an upstream side of the light shielding unit in an incident direction of the light. 
The use of lenses which move in the optical direction for focusing is however ubiquitous in photography, and while the majority of lenses used in cameras utilize a rear lens group for focusing, the use of at least one moving front groups located in front of a diaphragm unit is also known and as indicated by Kondo column 5 lines 35-52 carries certain advantages including reduced length and relative mechanical simplicity.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens of Yoshizawa to have a front lens focusing arrangement as in Kondo in order to reduce the overall length of the lens. 

Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 5-7: The prior at does not teach a configuration wherein a first frame body with a stepped portion as claimed in claim 4 further has a first inclined surface having the claimed structure.  While an inclined first surface Is shown in Yoshizawa this surface is replaced in the combination with Fukuda as the surface would otherwise present a reflection source, and adding the surface back in would eliminate the manufacturing advantages taught by Fukuda.
With regard to claim 11: The prior art does not teach the configuration of the widths of the flat portions to have the claimed relationship, nor indicates that these dimensions are of an importance that would support a conclusion that a person having ordinary skill in the art at the time of filing would find it obvious to attempt optimization of the relative lengths of the flat portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shriasu et al (US Patent 7,287,864 B2) discloses a light shielding unit for a projector, which has blades formed from polyimide to withstand the heating caused by the projection light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852